Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Form S-8 Nos. 33-59686, 33-80072, 33-81690, 33-83196, 333-872, 333-40791, 333-67215, 333-93571, 333-51322, 333-53876, 333-73506, 333-96791, 333-99655, 333-101696, 333-103764, 333-109486, 333-119939and 333-140773) of Microchip Technology Incorporated of our reports dated May 23, 2007 with respect to the consolidated financial statements of Microchip Technology Incorporated, Microchip Technology Incorporated management’s assessment of the effectiveness of internal control over financial reporting, and the effectiveness of internal control over financial reporting of Microchip Technology Incorporated, includedin this Annual Report (Form 10-K) for the year ended March 31, 2007. /s/ Ernst & Young LLP Phoenix, Arizona May 23, 2007
